Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant paid motor license fees for the year 1932 in excess of the amount which it was legally required to pay, and asks for a refund of the amount which was paid in excess of the legal tax. There is nothing in the complaint or in the proof which shows that the license fees in question were paid under protest, nor is it even suggested that the same were paid under duress or compulsion. It is the well settled law of this State that a tax which is paid voluntarily and not under duress or compulsion cannot be recovered back. (S. Oppenheimer & Co. vs. State, 6 C. C. R. 465; Board of Education vs. Toennigs, 297 Ill. 469; Standard Oil Co. vs. Bollinger, 337 Ill. 353.) It is Therefore Ordered that the claim be disallowed and the case dismissed.